UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1835



HOMI N. AMIRMOKRI,

                                              Plaintiff - Appellant,

          versus


SPENCER ABRAHAM, Secretary, U.S. Department of
Energy,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-3446-8-AW)


Submitted:   December 23, 2004            Decided:   January 14, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Homi N. Amirmokri, Appellant Pro Se. Tarra R. DeShields-Minnis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Homi N. Amirmokri appeals from the final judgment entered

in favor of the defendant following a jury trial on his Title VII*

claims of national origin discrimination and retaliation.                 Finding

no error, we affirm.

           On appeal, Amirmokri first argues that the district court

issued an erroneous jury instruction at the close of trial.                     This

court reviews a district court’s decision of whether to give a jury

instruction   and    the    content    of    an    instruction     for   abuse   of

discretion.   See United States v. Abbas, 74 F.3d 506, 513 (4th Cir.

1996).   When jury instructions are challenged on appeal, the issue

is whether, taken as a whole, the instructions fairly stated the

controlling law.     United States v. Cobb, 905 F.2d 784, 788-89 (4th

Cir. 1990).      “Even if instructions are flawed, there can be no

reversal unless the error seriously prejudiced the challenging

party’s case.”      S. Atl. Ltd. P’ship of Tenn. v. Riese, 284 F.3d

518, 530 (4th Cir. 2002).         Guided by these principles, we have

reviewed   the    jury     instruction      in    its   entirety   and    find   no

reversible error.     See Mullen v. Princess Anne Volunteer Fire Co.,

Inc., 853 F.2d 1130, 1137 (4th Cir. 1988).

           Amirmokri next argues that the district court erred by

allowing   into   evidence     documents         that   were   produced    by    the



     *
      Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
to 2000e-17 (2000).

                                      - 2 -
defendant after the close of discovery and by refusing to admit

expert testimony from his treating physician.      This court affords

substantial discretion to a district court in managing discovery

and reviews discovery rulings only for abuse of that discretion.

U.S. ex rel. Becker v. Westinghouse Savannah River Co., 305 F.3d

284, 290 (4th Cir. 2002), cert. denied, 538 U.S. 1012 (2003).

Decisions regarding the admission of evidence are also reviewed for

abuse of discretion.    See United States v. Stitt, 250 F.3d 878, 888

(4th Cir. 2001).   Moreover, only if the district court’s exclusion

affected the substantial rights of the complaining party should its

evidentiary ruling be overturned.       See Mullen, 853 F.2d at 1135.

We have reviewed Amirmokri’s submission on these issues and find no

abuse of discretion.

          Finally, Amirmokri argues that the district court erred

by impaneling a particular juror without sufficient questioning.

District courts have “wide discretion” in conducting the jury

selection process.     See Person v. Miller, 854 F.2d 656, 665 (4th

Cir. 1988).   Having reviewed the transcript of voir dire in the

instant case, we find no abuse of that discretion.

          For the foregoing reasons, we affirm the judgment of the

district court.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             AFFIRMED



                                - 3 -